t c memo united_states tax_court john anthony glennon petitioner v commissioner of internal revenue respondent docket no filed date john anthony glennon pro_se david w sorensen for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure income_tax deficiency for petitioner’ sec_2014 taxable_year the deficiency is solely attributable to respondent’s determination that petitioner failed to include dollar_figure of cancellation_of_indebtedness_income which is the issue before the court findings_of_fact petitioner resided in nevada at the time his petition was filed while traveling petitioner was approached in an airport by someone with an offer for petitioner to purchase a southwest airlines ticket good for any round-trip destination in the united_states for dollar_figure petitioner thought it was a good deal and he filled out what he believed was an application_for the dollar_figure ticket several weeks later petitioner received a southwest airlines credit card card that was issued by chase bank at the time the card arrived petitioner was experiencing financial difficulties and he used the card to pay living and related expenses he charged approximately dollar_figure and had fallen behind in payments on the card debt during he was contacted by the issuing bank and was offered a deal to settle the outstanding debt by the payment of a lesser amount which petitioner agreed to with the expectation that he would have no further obligations or liabilities with respect to the debt what ultimately happened however was that the bank applied the settlement amount toward interest and a portion of the debt leaving a balance of dollar_figure the bank then canceled the debt and issued a form 1099-c cancellation of debt for cancellation_of_indebtedness_income to petitioner and to the internal_revenue_service petitioner did not report the dollar_figure on hi sec_2014 federal_income_tax return because it was his understanding that the debt had been resolved by his settlement with the bank in other words petitioner did not understand the concept of cancellation_of_indebtedness_income respondent contacted petitioner and ultimately determined an income_tax deficiency attributable to the unreported cancellation_of_indebtedness_income under sec_61 and petitioner filed a timely petition with this court opinion sec_61 provides that gross_income includes income from cancellation of indebtedness the relevant statutory exception to the inclusion of income for cancellation of indebtedness applies where the recipient is insolvent at the time of the cancellation see sec_108 petitioner argues that the bank lured him into obtaining the card under the guise of selling him a reduced-price round-trip ticket on southwest airlines and but for the fact that he was on hard financial_times he would not have incurred the debt petitioner also argues that he was deceived by the bank’s offer to settle the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue 2we note that petitioner bears the burden of proving insolvency under sec_108 see eg shephard v commissioner tcmemo_2012_212 debt by payment of a lesser amount petitioner has not alleged or shown that he was insolvent at the time the debt was canceled although petitioner believes that he was a victim and we agree that his circumstances are sympathetic as a matter of law the cancellation of debt is taxable to him accordingly respondent’s determination of a dollar_figure income_tax deficiency for was not in error to reflect the foregoing decision will be entered for respondent
